Citation Nr: 0308218	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	James Ireijo, Esq.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971.  He died in November 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.


FINDING OF FACT

Based on the evidence of record, the veteran was not in 
receipt of or entitled to receive a 100 percent disability 
rating for the 10 years immediately prior to his death.


CONCLUSION OF LAW

The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a July 1999 letter to the appellant, informing her of the 
decision of the June 1999 rating, the RO indicated that DIC 
benefits may be paid to eligible dependents when either the 
veteran dies in service, or when the veteran dies of a 
service-connected condition, or when the veteran is totally 
disabled because of service-connected conditions but dies 
from other causes.  In addition, in the January 2000 
statement of the case, the RO provided the appellant with the 
text of 38 C.F.R. § 3.22, pertaining to the criteria for the 
award of benefits under 38 U.S.C.A. § 1318.  

Second, VA has a duty to inform the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the July 2001 VCAA letter, the RO indicated that 
it would obtain the veteran's service medical records and 
other military service records if necessary.  In addition, 
the RO indicated that it would help the appellant obtain 
medical records, employment records, or records from other 
Federal agencies; however, it noted that she must provide 
enough information about those records so that the RO could 
request them from the person or agency that has them.  The RO 
noted that it was the appellant's responsibility to make sure 
that those records were received by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the private treatment records identified by the 
appellant.  The appellant has not indicated the existence of 
any additional records that would aid in substantiating her 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board notes that the veteran had not filed any claims 
with VA since his discharge in 1971.  He died in November 
1998, and the appellant filed her claim for death benefits in 
December 1998.  An April 2003 Board decision denied the 
appellant's claims for service connection for cause of the 
veteran's death and for death benefits under the provisions 
of 38 U.S.C.A. § 1151.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  See 38 U.S.C.A. § 1318 (West 2002).  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the 
veteran's dependents;
(2) VA was withholding the compensation 
under authority of 38 U.S.C.A. § 5314 to 
offset indebtedness of the veteran;
(3) the veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; 
(4) the veteran had not waived retired or 
retirement pay in order to receive 
compensation;
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2);
(6) VA was withholding payments because 
the veteran's whereabouts was unknown, 
but the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or
(7) VA was withholding payments under 
38 U.S.C. 5308 but determines that 
benefits were payable under 38 
U.S.C. 5309.

38 C.F.R. § 3.22 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a grant of DIC benefits under 38 U.S.C.A. § 1318.

The record indicates that the veteran had not filed any 
claims with VA since his discharge until the time of his 
death.  Thus, he was not in receipt of any compensation from 
VA for a service-connected disability.  Nor does the record 
show that he was entitled to receive compensation.  VA was 
not paying compensation to the veteran's dependents, VA was 
not withholding payments, and the veteran was not receiving 
retired or retirement pay in lieu of compensation.  See 
38 C.F.R. § 3.22.  Nor does the appellant allege clear and 
unmistakable error in a prior VA decision.  See id.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of 
benefits under the provisions of 38 U.S.C.A. § 1318, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

